DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Claim 1 is amended, claim 3 is cancelled, and no claims have been added. Accordingly, claims 1-2 and 4-5 are pending and are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 was filed after the mailing date of the Non-Final Rejection on 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Note
	In original claim 3 (filed 01/17/2019), the “third particles” were specified as being “magnetite particles”, which is a magnetic iron oxide compound, and is therefore a species of “magnetic particles”. In the 06/15/2022 amendment, it appears that the applicant intended to incorporate the limitations from claim 3 into claim 1, while also cancelling claim 3. However, amended claim 1 now recites “the third particles are magnetic particles” (“magnetic” being a genus of “magnetite”), which differs from original claim 3 which recited “magnetite particles”. 
Although the amendment is compliant and does not raise issues, in view of the substantially similar spellings of “magnetite” and “magnetic”, the examiner would like to clarify whether the applicant intended that amended claim 1 recite the third particles as being “magnetite” (species) or “magnetic” (genus).
Response to Arguments
The applicant's amendment filed 06/15/2022 is found persuasive to overcome the previous 103 rejection. However, a new 103 rejection has been made using the same references, but relying upon a different embodiment in the Hakata (secondary) reference.
The applicant’s argument that it would not have been obvious to combine Ueshima and Hakata because the purpose and functions of the different particles are contrary to each other (see pages 4-5 of arguments) is not found persuasive. Hakata teaches multiple embodiments, and although for the interest of expediting prosecution, the previous rejection based upon the embodiment involving particles “(B)” has been withdrawn, Hakata remains relevant in view of another inventive embodiment (using particles “(D)”) as discussed in the updated 103 rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ueshima et al. (US 20130341145 A1; of record) in view of Hakata et al. (US 20060097232 A1; of record).
Regarding claim 1, Ueshima teaches a magneto-rheological fluid (hereinafter referred to as ‘MR’ fluid) that contains:
A magnetic particle mixture (Abstract), meeting the claimed “fine particle mixture”;
A dispersion medium (Abstract), meeting the claimed “dispersion medium in which the fine particle mixture is dispersed”;
First magnetic particles and second magnetic particles, wherein the first magnetic particles have an average particle size of 1-50 µm (Abstract), meeting the claimed first particles having an average particle size of 1-30 µm, and the second magnetic particles have an average particle size of 20-200 nm (Abstract), meeting the claimed second particles having an average particle size of 100-300 nm. Thus, with regard to the overlap in particle sizes of both the first and the second particles, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Ueshima further teaches that a proportion of the second magnetic particles 2-10 wt% (Abstract), in view of the magnetic particle mixture only containing first magnetic particles and second magnetic particles, the balance of the magnetic particles mixture would be the first magnetic particles. Thus, the resulting percentage of first magnetic particles would be 100%-10% to 100%-2%, or 90-98 wt% of first magnetic particles, which is within the claimed range of 60-99 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Although Ueshima appreciates that the second magnetic particles “are at least one of magnetite particles or iron particles”, suggesting that the second magnetic particles comprise more than one type of particle (i.e. a third particle) is silent regarding the MR fluid containing “third particles” having an average particle size greater than or equal to 20-50 nm, or that the third particles are magnetic.

Hakata teaches an MR fluid comprising magnetic particles and a dispersing medium which exhibits an excellent dispersion stability and can be prevented from suffering from sedimentation of magnetic particles contained therein (Abstract).
In one embodiment, Hakata further teaches that the magnetic particles comprise magnetic particles (A) having an average particle diameter of 0.3-10 µm [0053], and fine inorganic particles (D) having an average particle diameter of 5-20 nm [0055], which overlaps with the claimed range of 20-50 nm. Thus, with regard to the overlapping (endpoint overlap at 20 nm) average particle size of particles (D) with the claimed “third particles”, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). A blending weight ratio of the fine inorganic particles (D) to the magnetic particles (A) is in the range of 0.8:100 to 15:100 [0057].
In one embodiment, Hakata teaches that fine inorganic particles (D) can be magnetic [0054] such as magnetite [0054], meeting the claimed limitation of “the third particles are magnetic particles” because magnetite is magnetic.
The particles (A) of Hakata are analogous to the “first magnetic particles” of Ueshima, in view of the substantially similar and overlapping particle sizes (Ueshima’s first particle size: 1-50 µm; see Abstract). Thus, adding particles (D) of Hakata to the composition of Ueshima would involve adding particles (D) with respect to the “first magnetic particles” of Ueshima, in view of particles (D) of Hakata being added with respect to particles (A) of Hakata.
Hakata teaches that adding particles (D) used to cover particles (A) [0023] in the above amount with the above average particle diameter allows for a sufficiently low residual magnetization value, which allows for preventing agglomeration between the particles (D) without increasing the viscosity too high [0055]. In the MR fluid, particles (D) are adhered onto a part of the surface of magnetic particles (A) [0023]. As a result, the MR fluid shows excellent fluidity and dispersibility without increase in viscosity [0055-0057], [0067]. Adding particles (D) would effectively be a third set of particles if added to Ueshima, meeting the claimed “third particles”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ueshima’s MR fluid to include the particles (D) from Hakata’s MR fluid, as doing would allow for excellent fluidity and dispersibility, while avoiding agglomeration and sedimentation of the particles and avoiding an increase in viscosity (Hakata - Abstract, [0023], [0055-0057], [0067]).
Regarding claim 2, Ueshima and Hakata teach the MR fluid as applied to claim 1 above.
Ueshima teaches, in example C (see Table 1) that the mass fraction of the second particles is 5%, meaning that the mass fraction of the first particles is 95% (i.e. 100%-5%). 
Adding the particles (D) of Hakata to the composition of Ueshima would be with respect to the first particles (see discussion in rejection of claim 1 above). Hakata teaches that the blending ratio of particles (D) to particles (A) would be from 0.8:100 to 15:100. In the interest of calculation simplicity to demonstrate overlapping ranges, only one value, of 1:100, will be chosen; using a blending ratio of 1:100 would mean that for a given first particle (i.e. particle (A)) amount of 95 wt%, 95/100 or 0.95 wt% of particles (D) would be added. Therefore, the resulting ratio of third particles (i.e. particles (D)) to second particles would be approximately about 0.95%/5%, or 0.19. Thus, the resulting combination of Ueshima with Hakata would result in an overlapping mass ratio for the ‘third particles’ to the ‘second particles’.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). 
Regarding claim 4, Ueshima and Hakata teach the MR fluid as applied to claim 1 above.
Ueshima teaches that the second magnetic particles preferably have a surface modified layer that enhances the hydrophobicity of the particle surfaces [0030], meeting the claimed “more hydrophobic” limitation in claim 4, because “enhanced hydrophobicity” means that the particle surfaces are more hydrophobic.
Regarding claim 5, Ueshima and Hakata teach the MR fluid as applied to claim 1 above. Ueshima teaches that although generally oils and other (nonpolar) dispersion mediums are preferred [0030], [0032], which means that using a hydrophobic (i.e. lipophilic) [0030] dispersion medium would be preferred, in other embodiments in the case in which water is used as a dispersion medium, the surface modified layer must have an affinity for water (i.e. hydrophilic, ergo lipophobic), meeting the claimed “more hydrophilic” limitation in claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735